 In the Matter of CELANESE CORPORATION OF AMERICA, EMPLOYERandUNITED TEXTILE WORKERS OF AMERICA, AFL, PETITIONERCase No. 10-RC-628SUPPLEMENTAL DECISIONANDCERTIFICATION OF REPRESENTATIVESDecember 9, 1949Pursuant to a Decision and Direction of Election, dated August24, 1949, an election by secret ballot was duly conducted'on Septem-ber 21, 22, and 23, 1949, by the Regional Director for the TenthRegion.The choice in the election was among the Petitioner; theTextileWorkers Union of America, CIO, the Intervenor; or neither.No choice on the ballot received a majority of the valid votes cast.A run-off election was held on October 6 and 7, 1949.The choicein the run-off election was between the Intervenor and no union.OnOctober 8, 1949, all parties to the proceeding were furnished a Tallyof Ballots in the run-off election.The tally shows that there wereapproximately 1,306 eligible voters and that 1,144 cast valid ballots,of which 581 were for the Intervenor, 562 were for no union, and 1ballot was challenged.On October 12, 1949, the Petitioner filed objections to conductaffecting the results of the election which it amended on October13, 1949, to include the original election and the run-off election.On October 13, 1949, the Employer filed objections to conduct affect-ing the results of the run-off election.Pursuant to Section 203.61of the National Labor Relations Board Rules and Regulations, theRegionalDirector investigated the objections and issuedhis Reporton Objections, duly served on November 23, 1949.The Regional Di-rector found that the objections were without merit and recommendedthat they be overruled.The Petitioner filed a document entitled "Re-port on Objections," excepting to the Regional Director's Report onObjections.No other exceptionswerefiled to this report within the.time provided therefor.87 NLRB No. 105.552 CELANESE CORPORATION OF AMERICA553On December 5, 1949, the Intervenor filed a motion requesting theBoard to dismiss the Petitioner's Exceptions to the Report On Objec-tions, on the ground, inter alia, that Petitioner,, having been eliminatedfrom the ballot by an earlier election to which it did not make timelyobjection, had no status to object to conduct affecting the results ofthe run-off election in which it was not a participant.We agree thata unions whose name does not appear on the ballot has no standing tofile objections to the conduct of an election.'Likewise we agree thatinsofar as the Petitioner's objections pertain to the original electionthey were untimely.Accordingly, we shall grant the Intervenor'smotion and overrule the Petitioner's objections.As no other exceptions have been filed to the Report on Objections,we hereby adopt the Regional Director's recommendation and over-rule the objections.As a majority of valid votes have been cast forthe Intervenor we shall certify that union as the bargaining repre-sentative of the employees in the unit found appropriate.CERTIFICATION OF REPRESENTATIVESIT IS HEREBY CERTIFIED that Textile Workers Union of America,CIO, has been designated and selected by a majority of all productionand maintenance employees of Celanese Corporation of America,Celriver Plant, Rock Hill, South Carolina, excluding office clerical,professional employees, guards and supervisors as defined in the Act,as their representative for purposes of collective bargaining and that,pursuant to Section 9 (a) of the Act, as amended, that organizationis the exclusive representative of all such employees for the purposesof collective bargaining with respect to rates of pay, wages, hours ofemployment, and other condition of employment.MEMBERS REYNOLDS and GRAY took no part in the consideration ofthe above Supplemental Decision and Certification of Representatives.1Westinghouse Electric Corporation,78 NLRB 315,316; seeGeneralMotorsCorp.,BuickDiv.,82 NLRB 928.